Citation Nr: 1424179	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  13-19 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the previously denied claim of entitlement to service connection for hemolytic anemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty in the Army from June 1951 to June 1953.  The Veteran also had reserve service.  The Appellant is the Veteran's daughter and appointed fiduciary.

This matter comes before the Board of Veterans' Appeals (the Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Pursuant to the Veteran's request, a videoconference hearing before the undersigned Veteran's Law Judge (VLJ) was held in February 2014.  A transcript of that hearing has been associated with the claims file.

The Board has not only reviewed the Appellant's physical claims file, but also her electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.




REMAND

After a review of the record, the Board finds that a remand for further development is warranted with respect to the Appellant's petition to reopen the claim for entitlement to service connection for hemolytic anemia.

In her May 2011 Notice of Disagreement and during her February 2014 Board hearing, the Appellant stated that the Veteran was hospitalized at the Fort Hood Base Hospital from January to March 1953 for his claimed disorder.  However, no service treatment records relating to the claimed hospitalization during those months are of record.  Additionally, during the February 2014 hearing, the Appellant said the Veteran was discharged from service due to his claimed disorder.  The Veteran's service personnel records have not been made part of the record.  

The Board acknowledges that there is a limited duty to assist a Veteran in an attempt to reopen a claim on the basis of new and material evidence.  However, this limited duty includes obtaining all records potentially in the custody of a Federal Department or agency.  As the aforementioned records pertain to the Appellant's claim, an attempt must be made to obtain them.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all of the Veteran's available service treatment and personnel records.  Potential sources of these records may include the National Personnel Records Center and the U.S. Army Human Resources Command.  Efforts to obtain the records should continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2013).  In the event the AOJ is unable to obtain these records, the Appellant must be provided with notice of that fact, in accordance with 38 C.F.R. § 3.159(e) (2013).

2.  Thereafter, conducted any additional development deemed necessary and then readjudicate the Appellant's claim.  If the claim remains denied, the Appellant should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

